 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9    INTERNATIONAL LINING                                Case No. 1:18-cv-01418-SKO
      TECHNOLOGY,
10
                     Plaintiff,                           ORDER REGARDING SETTLEMENT
11                                                        CONFERENCE
             v.
12
      WOOD BROS, INC., et al.,
13
                     Defendants.
14

15
            This case is set for a Settlement Conference before Magistrate Judge Barbara A.
16
     McAuliffe on July 11, 2019, at 9:30 AM at the U.S. District Court, 2500 Tulare Street, Fresno,
17
     California, 93721. Unless otherwise permitted in advance by the Court, the attorneys who will
18
     try the case shall personally appear at the settlement conference with the parties and the person
19
     or persons having full authority to negotiate and settle the case, on any terms, at the conference.
20
             No later than seven days prior to the settlement conference, each party shall submit
21
     directly to Judge McAuliffe’s chambers at bamorders@caed.uscourts.gov, a confidential
22
     settlement conference statement. This statement should neither be filed with the clerk of the
23
     Court nor served on any other party.                 Each statement shall be clearly marked
24
     “CONFIDENTIAL” with the date and time of the mandatory settlement conference indicated
25
     prominently.
26
            The settlement statement should not be lengthy but shall include a brief recitation of the
27
     facts, a discussion of the strengths and weaknesses of the case, an estimate of the cost and time to
28


                                                      1
 1 be expended for further pretrial and trial matters, and the relief sought. The parties are also

 2 directed to include a candid statement on the party’s position on settlement, including the

 3 amount which the party will accept to settle, realistic settlement expectations, present

 4 settlement proposals, and a history of past settlement discussions, offers, demands, and a report

 5 on settlement efforts to date.

 6          This Court will vacate the settlement conference if the Court finds the settlement

 7 conference will be neither productive nor meaningful to attempt to resolve all or part of this case.

 8 As far in advance of the settlement conference as possible, a party shall inform the Court and

 9 other parties that it believes the case is not in a settlement posture so the Court may vacate or

10 reset the settlement conference. Otherwise the parties shall proceed with the settlement

11 conference in good faith to attempt to resolve all or part of the case.

12
     IT IS SO ORDERED.
13

14      Dated:     March 21, 2019                             /s/ Barbara    A. McAuliffe          _
                                                         UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
